DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite "wherein the location is..." a claim feature that is considered as being indefinite. It is unclear which location is being referenced by the claim feature, as Claims 1 and 14, recites two distinct locations.
Claims 4 and 15 also recite "an immobile hazardous location," a claim feature that is considered as being subjective. What one person of ordinary skill in the art would consider to be hazardous may not be considered as hazardous to another. The metes and bounds of this phrase are unclear because it is subjective.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick et al. (US 8,232,888 B2), herein referred to as Frederick.
Regarding Claim 1, Frederick discloses a proximity detection system comprising: at least one magnetic field generator [item 44,46, fig. 1 / item 80, fig. 2] associated with a first location [item 54, fig. 1] configured to generate at least one magnetic field [item 92, fig. 2] (col. 6, lines 38-62), at least one magnetic field detector [item 30,32,34,36, fig. 1 / item 60, fig. 2] associated with a second location [item 24, fig. 1], the at least one magnetic field detector [item 30,32,34,36, fig. 1 / item 60, fig. 2] having at least two detection axes [item 62 - x, y, z axis coils, fig. 2] wherein the at least two detection axes [item 62 - x, y, z axis coils, fig. 2] are oriented at angles (orthogonally - col. 7, lines 10-11) from each other, wherein the magnetic field detector [item 30,32,34,36, fig. 1/ item 60, fig. 2] is configured to determine a strength of the magnetic field [via item 70, fig. 2] in each of at least two vector components [via item 62 - x, y, z axis coils, fig. 2] corresponding to the at least two detection axes [item 62 - x, y, z axis coils, fig. 2] and to generate a signal [item 76, fig. 2] based on the determined magnetic field vector component strengths to indicate a proximity of the first and second locations [item 54 and 24, fig. 2] with respect to one another (col. 7, lines 9-24).
Regarding Claim 2, Frederick discloses the proximity detection system/method of proximity detection of claim 1, where the first location [item 54, fig. 1] is one of a vehicle [item 40, fig. 1], a stationary location (col. 10, lines 11-17), and a person [item C, fig. 1].
Regarding Claim 3, Frederick discloses the proximity detection system/method of proximity detection of claim 1, wherein the second location [item 24, fig. 1] is one of a vehicle [item 20, fig. 1], a person [item A, B, C, D, fig. 1], and a stationary location (col. 10, lines 11-17).
Regarding Claims 4, Frederick discloses the proximity detection system/method of proximity detection of claim 2, wherein the location is an immobile hazardous location (col. 10, lines 11-17).
Regarding Claim 5, Frederick discloses the proximity detection system/method of proximity detection of claim 1, wherein the axes [item 62 - x, y, z axis coils, fig. 2] are orthogonal (col. 7, lines 10-11).
Regarding Claim 14, Frederick discloses a method of proximity detection, the method comprising: generating at least one magnetic field [item 92, fig. 2 via item 44, 46, fig. 1 / item 80, fig. 2] associated with a first location [item 54, fig. 1] (col. 6, lines 38-62); determining a strength of the magnetic field [item 92, fig. 2 via item 70, fig. 2 of item 30, 32, 34, 36, fig. 1 / item 60, fig. 2] at a second location [item 24, fig. 1] in each of at least two vector components [via item 62 - x, y, z axis coils, fig. 2] corresponding to the at least two detection axes [item 62 - x, y, z axis coils, fig. 2] of a magnetic field detector [item 30,32,34,36, fig. 1 / item 60, fig. 2], wherein the at least two detection axes [item 62 - x, y, z axis coils, fig. 2] are oriented at angles (orthogonally-col. 7, lines 10-11) from each other; and generating a signal [item 76, fig. 2] based on the determined magnetic field vector component strengths to indicate a proximity of the first and second locations [item 54 and 24, fig. 2] with respect to one another (col. 7, lines 9-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Ockerse et al. (US 7,149,627 B2), herein referred to as Ockerse.
 Regarding Claim 6, Frederick discloses the proximity detection system of claim 1.
Frederick fails to disclose wherein the magnetic field detector is further configured to determine a relative strength of the at least two vector components. 
However, Ockerse does disclose wherein the magnetic field detector is further configured to determine a relative strength of the at least two vector components (col. 5, lines 16-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximity detection system as taught by Frederick to include the determination of a relative strength of the at least two sensed vector components as taught by Ockerse to advantageously provide a heading [of the second location] which correlates to its current orientation relative to magnetic field generated at the first location. 
Claims 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Cain et al. (US 8,463,569 B2), herein referred to as Cain.
Regarding Claim 7, Frederick discloses the proximity detection system of claim 1. Frederick fails to disclose wherein the magnetic field generator and/or magnetic field detector includes a direction providing system and the magnetic field detector is configured to generate a signal based on the determined magnetic field vector component strengths and the direction providing system direction.
However, Cain does discloses wherein the magnetic field generator and/or magnetic field detector [item 38, figure 1] includes a compass (not shown but considered to be a direction providing system) and the magnetic field detector [item 38, figure 1] is configured to generate a signal based on the determined magnetic field vector component strengths and the compass direction (col. 3, lines 9-15 - in order to be compared against desired data, the signal generated is based on the field strengths of other sensors and the heading information via the compass; col. 4, lines 16-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity detection system of Frederick to include a direction providing system such as a compass as taught by Cain so that the magnetic field generator and/or magnetic field detector includes a direction providing system and the magnetic field detector is configured to generate a signal based on the determined magnetic field vector component strengths and the direction providing system direction in order to advantageously provide the proximity system with the ability to determine a heading/orientation direction of a specified location as taught by Cain.
Regarding Claim 8, Frederick in view of Cain discloses the proximity detection system of claim 7, wherein the first location [item 54, fig. 1- Frederick] is a first vehicle [item 40, fig. 1 - Frederick] and the second location [item 24, fig. 1 - Frederick] is a second vehicle [item 20, fig. 1 - Frederick], each first and second vehicles [item 40 and 20, fig. 1 - Frederick] having respective magnetic field generators (MFG) [item 44/46 and item 22, fig. 1 - Frederick] and magnetic field detectors (MFD) [item 34 and item 36, fig. 1 - Frederick].
Frederick fails to disclose wherein each vehicle generates a compass direction and is configured to generate the signal based on the determined magnetic field vector component strengths and the two compass directions.
However, Cain discloses wherein each vehicle [item 40 and item 20, fig. 1 - Frederick] generates a compass direction [via compass system of Cain] and is configured to generated the signal based on the determined magnetic field vector component strengths (col. 3, lines 9-15 -in order to be compared against desired data, the signal generated is based on the field strengths of other sensors and the heading information via the compass; col. 4, lines 16-29 -Cain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles of the proximity detection system/method as taught by Frederick to include the compass direction and the signal generated based on the determined magnetic field vector component strengths as taught by Cain on each vehicle for the purpose of advantageously determining a heading/orientation direction of each vehicle with respect to one another, to ensure each vehicle is headed in the correct direction and thus advantageously prevent a possible collision or a further accident occurring from a maneuver made to avoid collision.
Regarding Claim 20, Frederick discloses the proximity detection system comprising: at least one magnetic field generator [item 44,46, fig. 1 / item 80, fig. 2] associated with a first location [item 54, fig. 1] configured to generate at least one magnetic field [item 92, fig. 2] (col. 6, lines 38-62), at least one magnetic field detector [item 30,32,34,36, fig. 1 / item 60, fig. 2] associated with a second location [item 24, fig. 1], the at least one magnetic field detector [item 30,32,34,36, fig. 1 / item 60, fig. 2] having at least one detection axis [item 62 - x, y, z axis coils, fig. 2], wherein the magnetic field detector [item 30,32,34,36, fig. 1/ item 60, fig. 2] is configured to determine a strength of the magnetic field [via item 70, fig. 2] in at least one vector component [via item 62 - x, y, z axis coils, fig. 2] corresponding to the at least one detection axis [item 62 - x, y, z axis coils, fig. 2], to indicate a proximity of the first and second locations [item 54 and 24, fig. 2] with respect to one another (col. 7, lines 9-24).
Frederick fails to disclose wherein the magnetic field generator and/or magnetic field detector includes a direction providing system and the magnetic field detector is configured to generate a signal based on the determined strength of the at least one vector component and the direction providing system direction. 
However, Cain does discloses wherein the magnetic field generator and/or magnetic field detector [item 38, figure 1] includes a compass (not shown but considered to be a direction providing system) and the magnetic field detector [item 38, figure 1] is configured to generate a signal based on the determined magnetic field vector component strengths and the compass direction (col. 3, lines 9-15 - in order to be compared against desired data, the signal generated is based on the field strengths of other sensors and the heading information via the compass; col. 4, lines 16-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity detection system of Frederick to include a direction providing system such as a compass as taught by Cain so that the magnetic field generator and/or magnetic field detector includes a direction providing system and the magnetic field detector is configured to generate a signal based on the determined magnetic field vector component strengths and the direction providing system direction in order to advantageously provide the proximity system with the ability to determine a heading/orientation direction of a specified location as taught by Cain.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Cain et al. (US 8,463,569 B2), herein referred to as Cain, in further view of Favilla et al. (US 2016/0334212 A1), herein referred to as Favilla.
Regarding Claim 9, Frederick in view of Cain discloses the proximity detection system of claim 8.
Frederick and Cain fail to disclose wherein no signal is generated unless the first and second vehicles are approaching one another.
However, Favilla discloses that each magnetic sensor includes magneto resistive devices whose resistance changes in response to an applied magnetic field, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that if first and second vehicles of Frederick in view of Cain are stationary (not approaching one another), then there will be no change in the magnetic field, thus no signal output from the sensor).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Ockerse et al. (US 7,149,627 B2), herein referred to as Ockerse , as applied to Claim 6, in further view of Frederick (US 2015/0317897 A1), herein referred to as Frederick2.
Regarding Claim 10, Frederick in view of Ockerse disclose the proximity detection system of claim 6, wherein the magnetic field detector is further configured to determine the relative strength of the at least two vector components (col. 5, lines 16-32 - Ockerse).
Frederick in view of Ockerse fail to disclose the determination of the relative strengths of said vector components at a field strength threshold.
However, Frederick2 discloses wherein the magnetic field detector is further configured to determine the relative strength of the at least two vector components at a field strength threshold (para. 0054-0056).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity detection system of Frederick to include the field strength threshold teachings of Frederick2 in order to advantageously provide the proximity detection system with the ability to reduce/save power of the battery of microcontroller when nearby fields are not strong enough to require detection.
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Wellman et al. (US 6,009,357), herein referred to as Wellman.
Regarding Claims 11/18, Frederick discloses the proximity detection system/method of proximity detection of claims 1/14, wherein the first location [item 54, fig. 1] is a first vehicle [item 40, fig. 1],
However, Frederick fails to disclose wherein the first vehicle determines its orientation based on a signal received from an aisle alignment guidance system.
However, Wellman does disclose wherein a vehicle [see figure 1-3] determines its orientation [see figure 2] (col. 5, lines 1-6) based on a signal (via item 82, fig 2) received from an aisle alignment guidance system (col. 4, lines 17-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity detection system/method of Frederick to include the aisle alignment guidance system for determining a vehicle orientation based on a signal received from an aisle alignment guidance system as taught by Wellman in order to advantageously to prevent unattended movement of the vehicle if the signal of the wired aisle guidance system is lost, and protect the vehicle from potential damage in the event that an vehicle's orientation coincides with a hazardous location.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Cain et al. (US 8,463,569 B2), herein referred to as Cain, in view of Wellman et al. (US 6,009,357), herein referred to as Wellman.
Regarding Claim 12, Frederick in view of Cain discloses the proximity detection system of claim 7.
Frederick in view of Cain does not disclose wherein the aisle alignment guidance system is a buried wire guidance system.
However, Wellman discloses wherein the aisle alignment guidance (col. 6, lines 35) system is a buried wire guidance system (col. 4, lines 24-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity detection system of Frederick in view of Cain to include the aisle alignment guidance system that is a buried wire guidance system as taught by Wellman in order to advantageously protect the wired aisle guidance system from damage by objects/users running/tripping over the wire and potential weather within the environment of the proximity detection system/method, and thus protect the vehicle from potential damage.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Cain et al. (US 8,463,569 B2), herein referred to as Cain, in view of Wellman et al. (US 6,009,357), herein referred to as Wellman, in further view of Bauer et al. (US 7,427,929 B2), herein referred to as Bauer.
Regarding Claim 13, Frederick in view of Cain in view of Wellman discloses the proximity detection system claim 12.
Frederick in view of Cain in view of Wellman fails to disclose wherein the first vehicle is adapted to transmit its compass heading to the second vehicle and the second vehicle is configured to generate the signal based on a comparison between the two compass directions.
However, Bauer discloses wherein a first vehicle (host vehicle a, figure 1) is adapted to transmit its compass heading to the second vehicle (host vehicle b, figure 1) and the second vehicle (host vehicle b, figure 1) is configured to generate the signal based on a comparison between the two compass directions (col. 6, lines 11-13; col. 9, lines 49-52; col. 13, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximity detection system/method of Frederick in view of Cain in view of Wellman to include the communication/transmission and comparison of compass directions as taught by Bauer for the purpose of advantageously determining the proximity of one vehicle with respect to another to prevent a collision between the two vehicles.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Ockerse et al. (US 7,149,627 B2), herein referred to as Ockerse.
Regarding Claim 15, Frederick discloses the method of proximity detection of claim 14, wherein the first location [item 54, fig. 1] is one of a vehicle [item 40, fig. 1], a stationary location (col. 10, lines 11-17), and a person [item C, fig. 1], wherein the second location [item 24, fig. 1] is one of a vehicle [item 20, fig. 1], a person [item A, B, C, D, fig. 1], and a stationary location (col. 10, lines 11-17), wherein the location is an immobile hazardous location (col. 10, lines 11-17), wherein the axes [item 62 - x, y, z axis coils, fig. 2] are orthogonal (col. 7, lines 10-11).
Frederick fails to disclose the method further comprising the steps of: determining a relative strength of the at least two vector components, and generating a signal based on the determined magnetic field vector component strengths and a direction providing system direction. 
However, Ockerse does disclose the determination of a relative strength of the at least two vector components and generating a signal based on the determined magnetic field vector component strengths and a direction providing system direction (col. 5, lines 16-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximity detection system as taught by Frederick to include the determination of a relative strength of the at least two sensed vector components as taught by Ockerse to advantageously provide a heading [of the second location] which correlates to its current orientation relative to magnetic field generated at the first location. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Ockerse et al. (US 7,149,627 B2), herein referred to as Ockerse, in view of Cain et al. (US 8,463,569 B2), herein referred to as Cain.
Regarding Claim 16, Frederick in view of Ockerse disclose the method of proximity detection of claim 15, wherein the first location [item 54, fig. 1- Frederick] is a first vehicle [item 40, fig. 1 - Frederick] and the second location [item 24, fig. 1 - Frederick] is a second vehicle [item 20, fig. 1 - Frederick], each first and second vehicles [item 40 and 20, fig. 1 - Frederick] having respective magnetic field generators (MFG) [item 44/46 and item 22, fig. 1 - Frederick] and magnetic field detectors (MFD) [item 34 and item 36, fig. 1 - Frederick].
Frederick in view of Ockerse fails to disclose wherein each vehicle generates a compass direction and is configured to generate the signal based on the determined magnetic field vector component strengths and the two compass directions.
However, Cain discloses wherein each vehicle [item 40 and item 20, fig. 1 - Frederick] generates a compass direction [via compass system of Cain] and is configured to generated the signal based on the determined magnetic field vector component strengths (col. 3, lines 9-15 -in order to be compared against desired data, the signal generated is based on the field strengths of other sensors and the heading information via the compass; col. 4, lines 16-29 -Cain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles of the proximity detection system/method as taught by Frederick in view of Ockerse to include the compass direction and the signal generated based on the determined magnetic field vector component strengths as taught by Cain on each vehicle for the purpose of advantageously determining a heading/orientation direction of each vehicle with respect to one another, to ensure each vehicle is headed in the correct direction and thus advantageously prevent a possible collision or a further accident occurring from a maneuver made to avoid collision.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Ockerse et al. (US 7,149,627 B2), herein referred to as Ockerse, in view of Cain et al. (US 8,463,569 B2), herein referred to as Cain, in further view of Favilla et al. (US 2016/0334212 A1), herein referred to as Favilla.
Regarding Claim 17, Frederick in view of Ockerse in view of Cain discloses the method of proximity detection of claim 16.
Frederick, Ockerse, and Cain fail to disclose wherein no signal is generated unless the first and second vehicles are approaching one another.
However, Favilla discloses that each magnetic sensor includes magneto resistive devices whose resistance changes in response to an applied magnetic field, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that if first and second vehicles of Frederick in view of Ockerse in view of Cain are stationary (not approaching one another), then there will be no change in the magnetic field, thus no signal output from the sensor.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 8,232,888 B2), herein referred to as Frederick, in view of Ockerse et al. (US 7,149,627 B2), herein referred to as Ockerse, in view of Cain et al. (US 8,463,569 B2), herein referred to as Cain, in further view of Bauer et al. (US 7,427,929 B2), herein referred to as Bauer.
Regarding Claim 19, Frederick in view of Ockerse, in view of Cain discloses the method of proximity detection of claim 16.
Frederick in view of Ockerse in view of Cain fails to disclose wherein the first vehicle is adapted to transmit its compass heading to the second vehicle and the second vehicle is configured to generate the signal based on a comparison between the two compass directions.
However, Bauer discloses wherein a first vehicle (host vehicle a, figure 1) is adapted to transmit its compass heading to the second vehicle (host vehicle b, figure 1) and the second vehicle (host vehicle b, figure 1) is configured to generate the signal based on a comparison between the two compass directions (col. 6, lines 11-13; col. 9, lines 49-52; col. 13, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximity detection system/method of Frederick in view of Ockerse in view of Cain in view of Wellman to include the communication/transmission and comparison of compass directions as taught by Bauer for the purpose of advantageously determining the proximity of one vehicle with respect to another to prevent a collision between the two vehicles.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-13 of U.S. Patent No. 10,591,627 in view of US Patent No. 7,149,627. 
Present Application: 17/456,734
US Pat. No: 10,591,627
1. A proximity detection system comprising: at least one magnetic field generator associated with a first location configured to generate at least one magnetic field, at least one magnetic field detector associated with a second location, the at least one magnetic field detector having at least two detection axes, wherein the at least two detection axes are oriented at angles from each other, wherein the magnetic field detector is configured to determine a strength of the magnetic field in each of at least two vector components corresponding to the at least two detection axes and to generate a signal based on the determined magnetic field vector component strengths to indicate a proximity of the first and second locations with respect to one another.
6. The proximity detection system of claim 1, wherein the magnetic field detector is further configured to determine a relative strength of the at least two vector components.
1. A proximity detection system comprising: at least one magnetic field generator associated with a first location configured to generate at least one magnetic field, at least one magnetic field detector associated with a second location, the at least one magnetic field detector having at least two detection axes, wherein the at least two detection axes are oriented at angles from each other, wherein the magnetic field detector is configured to determine a strength of the magnetic field in each of at least two vector components corresponding to the at least two detection axes, to determine a relative strength of the at least two vector components, and to generate a signal based on the determined relative strength of the at least two vector components to indicate a proximity of the first and second locations with respect to one another.


The present invention fails to disclose the generation of a signal based on the determined relative strength of the at least two vector components to indicate a proximity of the first and second locations with respect to one another.
However, US Patent No. 7,149,627 discloses a magnetic field detector that is configured to determine a relative strength of the at least two vector components and output a signal (col. 5, lines 16-32) and the use of proximity sensors (col. 63, lines 14-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the claimed invention to include the teachings of the ‘627 patent so that a generation of a signal based on the determined relative strength of the at least two vector components to indicate a proximity of the first and second locations with respect to one another in order to advantageously provide to indication to a driver – the distance to an object as taught by ‘627 in col. 63 lines 14-19. 
2. The proximity detection system of claim 1, where the first location is one of a vehicle, a stationary location, and a person.
2. The proximity detection system of claim 1, where the first location is one of a vehicle, a stationary location, and a person.
3. The proximity detection system of claim 1, wherein the second location is one of a vehicle, a person, and a stationary location.
3. The proximity detection system of claim 1, wherein the second location is one of a vehicle, a person, and a stationary location.
5. The proximity detection system of claim 1, wherein the axes are orthogonal.
5. The proximity detection system of claim 1, wherein the axes are orthogonal.
7. The proximity detection system of claim 1, wherein the magnetic field generator and/or magnetic field detector includes a direction providing system and the magnetic field detector is configured to generate a signal based on the determined magnetic field vector component strengths and the direction providing system direction.
7. The proximity detection system of claim 1, wherein the magnetic field generator and/or magnetic field detector includes a compass and the magnetic field detector is configured to generate a signal based on the determined relative strength of the at least two  vector components and the compass direction.

The direction providing system is considered to be an equivalent of a compass, however the present invention fails to disclose the generation of a signal based on the determined relative strength of the at least two vector components.
However, US Patent No. 7,149,627 discloses a magnetic field detector that is configured to determine a relative strength of the at least two vector components and output a signal (col. 5, lines 16-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the claimed invention to include the teachings of the ‘627 patent so that a generation of a signal based on the determined relative strength of the at least two vector components in order to advantageously provide to indication to a driver – the distance to an object as taught by ‘627 in col. 63 lines 14-19. 
8. The proximity detection system of claim 7, wherein the first location is a first vehicle and the second location is a second vehicle, each first and second vehicles having respective magnetic field generators (MFG) and magnetic field detectors (MFD), wherein each vehicle generates a compass direction and is configured to generate the signal based on the determined magnetic field vector component strengths and the two compass directions.
8. The proximity detection system of claim 7, wherein the first location is a first vehicle and the second location is a second vehicle, each first and second vehicles having respective magnetic field generators (MFG) and magnetic field detectors (MFD), wherein each vehicle generates a compass direction and is configured to generate the signal based on the determined strength of the at least two vector components and the two compass directions.


The present invention fails to disclose the generation of a signal based on the determined relative strength of the at least two vector components.
However, US Patent No. 7,149,627 discloses a magnetic field detector that is configured to determine a relative strength of the at least two vector components and output a signal (col. 5, lines 16-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the claimed invention to include the teachings of the ‘627 patent so that a generation of a signal based on the determined relative strength of the at least two vector components in order to advantageously provide to indication to a driver – the distance to an object as taught by ‘627 in col. 63 lines 14-19. 
9. The proximity detection system of claim 8, wherein no signal is generated unless the first and second vehicles are approaching one another.
9. The proximity detection system of claim 8, wherein no signal is generated unless the first and second vehicles are approaching one another.
10. The proximity detection system of claim 6, wherein the magnetic field detector is further configured to determine the relative strength of the at least two vector components at a field strength threshold.
10. The proximity detection system of claim 16, wherein the magnetic field detector is further configured to determine the relative strength of the at least two vector components at a field strength threshold.
11. The proximity detection system of claim 1, wherein the first location is a first vehicle and the first vehicle determines its orientation based on a signal received from a buried wire aisle alignment guidance system.
11. The proximity detection system of claim 1, wherein the first location is a first vehicle and the first vehicle determines its orientation based on a signal received from an aisle alignment guidance system.
12. The proximity detection system of claim 11, wherein the aisle alignment guidance system is a buried wire guidance system.

13. The proximity detection system of claim 12, wherein the first vehicle is adapted to transmit its compass heading to the second vehicle and the second vehicle is configured to generate the signal based on a comparison between the two compass directions.
13. The proximity detection system of claim 8, wherein the first vehicle is adapted to transmit its compass heading to the second vehicle and the second vehicle is configured to generate the signal based on a comparison between the two compass directions.


Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 11,221,428 in view of US Patent No. 9,153,118. 
Present Application: 17/456,734
US Pat. No: 11,221,428
14. A method of proximity detection, the method comprising the steps of: generating at least one magnetic field associated with a first location; determining a strength of the magnetic field at a second location in each of at least two vector components corresponding to at least two detection axes of a magnetic field detector, wherein the at least two detection axes are oriented at angles from each other; and generating a signal based on the determined magnetic field vector component strengths to indicate a proximity of the first and second locations with respect to one another.
15. The method of proximity detection of claim 14, wherein the first location is one of a vehicle, a stationary location, and a person, wherein the second location is one of a vehicle, a person, and a stationary location, wherein the location is an immobile hazardous location, wherein the axes are orthogonal, and further comprising the steps of: determining a relative strength of the at least two vector components, and generating a signal based on the determined magnetic field vector component strengths and a direction providing system direction.
15. A method of proximity detection, the method comprising the steps of: generating at least one magnetic field associated with a first location; determining a strength of the magnetic field at a second location in each of at least two vector components corresponding to at least two detection axes of a magnetic field detector, wherein the at least two detection axes are oriented at angles from each other; generating a signal based on the determined magnetic field vector component strengths to indicate a proximity of the first and second locations with respect to one another; wherein the first location is one of a vehicle, a stationary location, and a person, wherein the second location is one of a vehicle, a person, and a stationary location, wherein the axes are orthogonal, and further comprising the steps of: determining a relative strength of the at least two vector components, and generating a signal based on the determined magnetic field vector component strengths and a direction providing system direction.


US Patent No. 11,221,428 fails to disclose wherein the location is an immobile hazardous location.
However, US Patent No. 9,153,118 discloses locations of a “stationary dangerous area” in Claim 19. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the ‘428 patent to include the teachings of the ‘118 patent to arrive at the claimed invention in order to advantageously provide a proximity detection system proximity detection system 101 that may be used to warn personnel if they are dangerously close to equipment or to other dangerous zones as taught by ‘118 in col. 4, lines 22-24.
16. The method of proximity detection of claim 15, wherein the first location is a first vehicle and the second location is a second vehicle, each first and second vehicles having respective magnetic field generators (MFG) and magnetic field detectors (MFD), wherein each vehicle generates a compass direction and generates the signal based on the determined magnetic field vector component strengths and the two compass directions.
16. The method of proximity detection of claim 15, wherein the first location is a first vehicle and the second location is a second vehicle, each first and second vehicles having respective magnetic field generators (MFG) and magnetic field detectors (MFD), wherein each vehicle generates a compass direction and generates the signal based on the determined magnetic field vector component strengths and the two compass directions.
17. The method of proximity detection of claim 16, wherein no signal is generated unless the first and second vehicles are approaching one another.
17. The method of proximity detection of claim 16, wherein no signal is generated unless the first and second vehicles are approaching one another.
18. The method of proximity detection of claim 14, wherein the first location is a first vehicle and the method further includes determining, by the first vehicle, its orientation based on a signal received from an a buried wire aisle alignment guidance system.
18. The method of proximity detection of claim 15, wherein the first location is a first vehicle and the method further includes determining, by the first vehicle, its orientation based on a signal received from an a buried wire aisle alignment guidance system.
19. The method of proximity detection of claim 16 further comprising transmitting, by the first vehicle, its compass heading to the second vehicle and the second vehicle generating the signal based on a comparison between the two compass directions.
19. The method of proximity detection of claim 16 further comprising transmitting, by the first vehicle, its compass heading to the second vehicle and the second vehicle generating the signal based on a comparison between the two compass directions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to proximity detection systems, specifically those directed to collision avoidance techniques in confined work spaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858